NOT PRECEDENTIAL
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 11-3008
                                  _____________

                               GOVT. OF THE V.I.

                                         v.

                           GLENFORD U. PRINCE, JR.,

                                               Appellant
                                _______________

                      On Appeal from the District Court of the
                        Virgin Islands - Appellate Division
                                (D.C. No. 05-cr-0037)
                        Chief Judge: Hon. Curtis V. Gomez
                      District Judge: Hon. Raymond L. Finch
                       Superior Court Judge: Hon. Patricia D. Steele
                                  _______________

                                    Argued
                                   May 9, 2012

           Before: CHAGARES, JORDAN, and COWEN, Circuit Judges.

                               (Filed June 27, 2012)
                                _______________

Dolace McLean [ARGUED]
Visions Law Firm
9617 Estate Thomas – 2nd Fl.
St. Thomas, VI 00802
      Counsel for Appellant
Tiffany V. Monrose [ARGUED]
Office of Attorney General of Virgin Islands
Department of Justice
34-38 Kronprindsens Gade, GERS Complex, 2nd Fl.
St. Thomas, VI 00802
      Counsel for Appellee
                                   _______________

                                OPINION OF THE COURT
                                    _______________

JORDAN, Circuit Judge.

       Glenford Prince (“Prince”) appeals his conviction in the Superior Court of the

Virgin Islands, Division of St. Thomas and St. John, for second-degree murder, third-

degree assault, and using a dangerous weapon to commit a crime. The case is before us

on appeal from the judgment entered by the Appellate Division of the District Court of

the Virgin Islands of the United States.1 Prince argues that the trial court improperly

admitted evidence of a prior stabbing that he had committed. Because the trial court did

not err in that respect, we will affirm.




       1
        After Prince took his appeal to the Appellate Division, the Supreme Court of the
Virgin Islands was established and vested with appellate jurisdiction over the Superior
Court of the Virgin Islands. Edwards v. HOVENSA, LLC, 497 F.3d 355, 359 n.2 (3d Cir.
2007). The Appellate Division will cease to exist following resolution of the final
pending case. Id.

                                             2
I.     Background

       A.      Facts

       Prince lived in an apartment on St. Thomas with his mother, Valarie Meyers, and

his siblings Nonceba Prince, Isaiah Pereira, and Valandiah Prince.2 On the morning of

January 1, 2004, Meyers left home to drive Nonceba to work and took nine year-old

Valandiah with her for the ride. She left Prince, then 22 years old, and Isaiah, then 17

years old, alone at home. After Meyers left, Isaiah and Prince began arguing over the use

of cell phone minutes. The fight quickly became violent and the brothers struggled until

Isaiah left the home. Prince locked the door, but Isaiah soon returned and began

pounding on the door, demanding that Prince let him back in. Prince armed himself with

a BB gun and opened the door. Isaiah rushed in, punching Prince as he entered. A

struggle ensued that ultimately left Isaiah stabbed twice with a kitchen knife, once in the

chest. Neighbors called the police, who, at 9:30 a.m., found Isaiah lying in a pool of

blood in the apartment. He died as a result of his wounds.

       Meyers gave the police a statement indicating that her sons had previously

threatened each other with knives and that Prince had previously stabbed his other

brother, Nonceba, in the leg. Prince had, in fact, been previously tried for stabbing

Nonceba, but was acquitted after Nonceba testified at that trial that Prince had not

stabbed him.




       2
         For ease of reference, we will refer to Nonceba, Isaiah, and Valandiah by their
first names, intending no undue familiarity or disrespect.

                                             3
       B.     Procedural History

       Prince was arrested and charged with second-degree murder, under 14 V.I.C.

§§ 921, 922, assault in the third degree, under 14 V.I.C. § 297, and two counts of

possessing a dangerous weapon during the commission of a crime of violence, under 14

V.I.C. § 2251. At trial in the Superior Court in February 2004, during the government’s

case-in-chief, Nonceba testified that he was close to Isaiah, but not to Prince, and that his

mother had warned him that he would be ostracized by the family if he testified against

Prince. The defense called Meyers to testify, and, during cross-examination, the

prosecutor asked her if she had told investigators that Prince had previously stabbed

Nonceba in the leg. The prosecutor read a portion of Meyers’s police statement where

she had indeed indicated that Prince stabbed Nonceba in the leg. The prosecutor then

asked Meyers if she had told Nonceba to lie about that stabbing at the prior trial so that

Prince would not be convicted. Meyers denied the accusation. Prince later took the stand

and testified that Isaiah had attacked him. Prince also testified that he did not know how

Isaiah had been wounded by the knife but that the knife and Isaiah fell to the ground

during the fight, suggesting that Isaiah must have rolled on the knife. During cross-

examination, Prince denied stabbing Nonceba. The government called Nonceba as a

rebuttal witness and Nonceba testified that, despite his testimony at the earlier trial,

Prince had stabbed him in the leg. Nonceba also testified that he had lied at that time

because his mother said she would disown Nonceba if he put Prince in jail.

       The jury ultimately convicted Prince on all counts and Prince appealed to the

District Court of the Virgin Islands, Appellate Division, arguing that the trial court erred

                                              4
in allowing Nonceba’s rebuttal testimony because the probative value of the evidence

was outweighed by its prejudice to Prince and that the trial court erred in allowing

Nonceba to testify since he had previously perjured himself. The Appellate Division

rejected those arguments and affirmed Prince’s conviction. Prince timely appealed.

II.    Discussion3

       The only issue that Prince raises on appeal is that the trial court wrongly allowed

the government to offer rebuttal testimony from Nonceba that Prince had previously

stabbed him in the leg.4 Prince argues that the testimony was irrelevant propensity

evidence, the probative value of which was substantially outweighed by the danger of

unfair prejudice. He also argues that the admission of Nonceba’s rebuttal testimony

violated his due process rights.




       3
         The Appellate Division had jurisdiction pursuant to 48 U.S.C. § 1613a(a). We
have jurisdiction pursuant to 48 U.S.C. § 1613a(d). Because Prince did not object to the
admission of Nonceba’s rebuttal testimony on Rule 404 grounds, which is the
fundamental argument he now raises, we review for plain error the trial court’s decision
to admit that testimony. United States v. Olano, 507 U.S. 725, 734-35 (1993). Under
plain error review, we reverse the trial court only if the error was clear, affected
substantial rights, and affected the outcome of the case. Id. We give no deference to the
decision of the District Court of the Virgin Islands, Appellate Division, but instead
undertake the same review of the trial court’s ruling that the Appellate Division
conducted. Tyler v. Armstrong, 365 F.3d 204, 208 (3d Cir. 2004) (“In reviewing the
Appellate Division’s orders, this Court should review the trial court’s determination using
the same standard of review applied by the first appellate tribunal.” (citation and internal
quotation marks omitted)).
       4
          While Prince’s alleged prior stabbing of Nonceba was raised during other parts
of the trial, Prince confined his briefing to challenging the admission of Nonceba’s
rebuttal testimony, and he confirmed during oral argument that his challenge is to that
evidentiary decision.

                                             5
       Rule 402 generally provides that relevant evidence is admissible. See Fed. R.

Evid. 402 (“Relevant evidence is admissible unless any of the following provides

otherwise: the United States Constitution; a federal statute; these rules; or other rules

prescribed by the Supreme Court.”); Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has

any tendency to make a fact more or less probable than it would be without the evidence;

and (b) the fact is of consequence in determining the action.”). Rule 404(b)(1), however,

provides that evidence of another act cannot be introduced to prove a person’s propensity

to commit the crime charged. See Fed. R. Evid. 404(b)(1) (“Evidence of a crime, wrong,

or other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.”). Rule 404(b)(2)

provides an exception to that general rule when evidence of the other act is introduced for

some purpose other than proving character or propensity, such as to demonstrate absence

of mistake or lack of accident. See Fed. R. Evid. 404(b)(2) (“This evidence [of a crime,

wrong, or other act] may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.”). But, even if evidence of another act can be used for a permissible purpose, it

may be excluded if its probative value is outweighed by the risk of unfair prejudice. See

Fed. R. Evid. 403 (“The court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.”).



                                              6
       Here, Prince argues that Nonceba’s testimony of the prior stabbing was not

relevant to the crime charged. Prince also argues that even if relevant, the evidence was

impermissible propensity evidence that should have been excluded under Rule 404(b)(1).

Finally, Prince argues that even if relevant and permissible under Rule 404(b)(2), the

testimony should have been excluded pursuant to Rule 403 because the probative value

of the evidence was substantially outweighed by the risk of unfair prejudice.

       Prince’s arguments fail because the evidence is relevant to the crime charged,

there was a proper 404(b)(2) purpose for the admission of the evidence, and its probative

value is not substantially outweighed by the risk of unfair prejudice. Prince testified that

the stabbing of Isaiah was an accident or mistake. The government was thus permitted to

offer a rebuttal witness to demonstrate that there was no such accident or mistake, and the

prior stabbing is relevant to that issue.5 At trial and on appeal, Prince argues that because



       5
         When Prince was tried for Nonceba’s stabbing, Nonceba testified that he
somehow fell on the knife and that Prince did not attack him. Nonceba admitted at the
trial now under review that he previously lied under oath regarding the earlier stabbing.
Prince appears to argue that because Nonceba is an admitted perjurer, he should not have
been permitted to testify. While Nonceba did admit to perjuring himself, it does not
mean that the trial court erred in admitting his testimony. Instead, jurors are entitled to
believe or discount such testimony. See United States v. Margolis, 138 F.2d 1002, 1004
(3d Cir. 1943) (“The appellant contends that because [the witness] was an admitted
perjurer his testimony should not have been considered. Even a convicted perjurer,
however, may testify competently. The jury must determine his credibility.”); see also
United States v. Greenberg, 419 F.2d 808, 809 (3d Cir. 1969) (rejecting a defendant’s
argument on appeal that a perjurer should not have been allowed to testify against him);
cf. United States v. Zizzo, 120 F.3d 1338, 1347 (7th Cir. 1997) (“[E]ven the most
dastardly scoundrels, cheats, and liars are generally competent to testify.”).
       As our dissenting colleague observes, the government during summation
characterized Nonceba’s stabbing in ways that may have urged the jury to draw an
inappropriate propensity inference. The sole issue before us on appeal, however, as
                                              7
he was acquitted of the Nonceba stabbing, evidence of it could not properly be introduced

in the trial for Isaiah’s murder. As a matter of law, that is incorrect. The prior acquittal

does not preclude the government from introducing evidence of that act. See, e.g.,

Dowling v. United States, 493 U.S. 342, 348-49 (1990) (permitting introduction of

evidence relating to a crime that the defendant had previously been acquitted of

committing).

       Prince also argues that the trial court erred because the evidence should have been

excluded under Rule 403. While the trial court did not expressly conduct a Rule 403

balancing, the Appellate Division determined that the probative value of the evidence




Prince confirmed at oral argument, is the admission of Nonceba’s rebuttal testimony, see
supra note 4, and we cannot agree with the dissent that the admission of that testimony
“relies on the impermissible character inference that [Prince] has a propensity to use
knives for acts of violence.” (Dissent at 2.) Prince testified that Isaiah’s wounds were
caused when “the knife … fell onto the ground, and … [Isaiah] fell to the ground [with]
the knife, [and] I back[ed] away from him.” (App. at 841.) Once Prince claimed
accident and mistake, he opened the door for the government to rebut his testimony by
introducing evidence that Prince had also deliberately stabbed Nonceba during a fight.
Rather than being used to prove Prince’s character, it was used in support of the position
that Prince’s stabbing of Isaiah was deliberate, not a mistake or accident. This is not an
argument that “once a stabber, always a stabber.” Nor is it an argument we came up with
when the government did not, as the dissent indicates. From the start of the trial, the
government argued that the “404(b) evidence [of the prior stabbing of Nonceba] …
would show … absence of mistake.” (App. at 33.) That position continued through
closing arguments when the government told the jury that the prior stabbing of Nonceba
“cannot be used to determine whether or not [Prince] acted in conformity” with that event
but “can be used to show absence of mistake.” (App. at 1320.) As Rule 404(b)
envisions, that evidence allowed the jury to fairly weigh the credibility of a claim of
mistake or accident by putting the claim in the context of past events that showed
noteworthy coincidences.

                                              8
was not outweighed by the risk of unfair prejudice.6 We agree. The evidence of the prior

stabbing of Nonceba is highly probative of absence of mistake or accident. See Fed. R.

Evid. 404(b) (stating that “other acts” evidence is admissible to show “absence of mistake

or accident”). The evidence, though, also carries the risk of prejudice – that the jury will

infer guilt based on character or reputation, particularly since both stabbings involved

Prince’s brothers. However, that risk of prejudice is of the same nature as any other case

where other acts are admitted under Rule 404(b) and does not bar the admission of the

highly probative evidence involving Nonceba’s stabbing. See, e.g., Gov’t of the V.I. v.

Harris, 938 F.2d 401, 420 (3d Cir. 1991) (holding that evidence of other bad acts

(attempted stabbing and strangling) by a defendant were highly probative because they

demonstrated absence of accident and that the probative value was not outweighed by the

risk of unfair prejudice).7 It was not plain error to admit Nonceba’s rebuttal testimony.




       6
          Before admitting evidence under Rule 404(b), a trial court should conduct a Rule
403 balancing. Sampson, 980 F.2d at 889. Where the record does not expressly
demonstrate whether the trial court conducted such a balancing, we must either decide
that the trial court implicitly performed the balancing or undertake our own. See Glass v.
Phila. Elec. Co., 34 F.3d 188, 192 (3d Cir. 1994) (“[W]e must confront the trial court’s
failure to articulate its balance between the probative value and the prejudicial effect of
the evidence in one of two ways: either we decide the trial court implicitly performed the
required balance; or, if we decide the trial court did not, we undertake to perform the
balance ourselves.” (citation and internal quotation marks omitted)). It may be that the
trial court did implicitly make the balancing, but, in any event, we agree with the
assessment made by the Appellate Division.
       7
         Prince also argues that his due process rights were violated by the admission of
Nonceba’s rebuttal testimony. That argument, however, is based on the premise that
there was no proper purpose for the admission of the evidence. Since Nonceba’s
testimony did have a proper 404(b) purpose, Prince’s argument is without merit. To the
extent that the due process argument is based on Prince’s prior acquittal, there is no due
                                             9
III.   Conclusion

       For the forgoing reasons, we will affirm.




process violation where evidence of another bad act is admitted, even if the defendant
was acquitted. See Dowling, 493 U.S. at 348-49 (1990).

                                            10
Govt. of the V.I. v. Glenford U. Prince, Jr., No. 11-3008, dissenting.

COWEN, Circuit Judge, dissenting.

       For “[e]vidence of a crime, wrong or other act” to be admitted pursuant to Federal

Rules of Evidence 404(b) it must fit into a chain of logical inferences that lead to a

permissible purpose, none of which can be that because the defendant acted in a particular

way on a prior occasion he was more likely to have committed the crime. U.S. v.

Sampson, 980 F.2d 883, 887 (3d Cir. 1992). The government, the lower courts, and the

majority rely on that exact forbidden inference to conclude that the evidence that

defendant stabbed Nonceba Prince makes it more likely that defendant intentionally

stabbed Isaiah Pereira. And, in the only reference to this evidence during closing

argument, the government urged the jury to draw this forbidden inference by stating “the

only brother in that house that has a conviction for a felony that has been tried for a

stabbing with a knife and that is in this court for yet another stabbing is Glenford

Prince.”1 Because there is no permissible purpose for this evidence and its admission

constituted plain error, I respectfully dissent. The trial court’s judgment should be


1
  Contrary to the majority’s statement that this evidence was “used in support of the position that
Prince’s stabbing of Isaiah was deliberate, not a mistake or accident,” (Opinion n. 5 ) at no time
while in the presence of the jury did the government advance this argument. To the extent that
the government stated during closing argument that the evidence “can be used to show absence
of mistake,” the government immediately made a propensity argument: “meaning that it wasn’t
any mistake that he went to grab that knife and drive it in his brother’s heart because you see,
knife is his choice of weapons, and stabbing is his choice of attack. That’s his mode of attack.”
(App. at 1320.) And, when the government was finally confronted with an objection to this
evidence and required to articulate a basis for its admission before the jury, the government
stated that “this is rebuttal and it’s 404(b) which is to rebut testimony of the defendant that he
never stabbed his brother [Nonceba], that he doesn’t know what his brother [Nonceba] is
talking about, and only one brother has even been stabbed,” not to rebut Prince’s explanation of
                                                1
reversed.

       Like the evidence in U.S. v. Moore, 375 F.3d 259, 263-64 (3d Cir. 2004),

admission of the Nonceba stabbing wholly fails this Court’s four-factor standard

governing admissibility of Rule 404(b) evidence: (1) there is no proper evidentiary

purpose, (2) the evidence is irrelevant under Rule 402, (3) the evidence’s prejudicial

effect far outweighs its probative value, and (4) the trial court did not give a limiting

instruction. See U.S. v. Butch, 256 F.3d 171, 175 (3d Cir. 2001). In Moore, the defendant

was tried for arson and possession of a firearm by a convicted felon. Testimony that

defendant had a violent relationship with his ex-girlfriend, used drugs habitually, beat his

girlfriend’s son, and threw his girlfriend down a flight of stairs did not have a permissible

404(b) purpose, “was highly prejudicial and wholly irrelevant,” and affected the

defendant’s substantial rights. Id. at 265. Its admission was plain error, requiring reversal.

       Here, like in Moore, the evidence that defendant stabbed another individual, years

earlier and under different circumstances, is a completely separate and unrelated act from

the charged crime. The acts are not unified by an overarching scheme and are even further

in temporal proximity than the acts in Moore. The argument that the evidence shows an

absence of mistake or intent in the charged act because both the prior act and the charged

act involved knives relies on the impermissible character inference that defendant has a

propensity to use knives for acts of violence. While this inference might be permissible to

show identity in some cases, identity was not at issue in this case.


accident or mistake.
                                              2
       Furthermore, unlike in Gov’t of the V.I. v. Harris, 938 F.2d 401, 420 (3d Cir.

1991), relied on by the majority, where the defendant was tried for his wife’s murder and

the permissibly-admitted Rule 404(b) evidence was acts of violence against his wife,

defendant was not on trial for an act committed against Nonceba Prince. In Harris,

evidence that the defendant attempted to stab and strangle his wife in the past showed his

intent to murder her, regardless of whether a fact-finder inferred that the defendant had a

propensity for violence. Here, without drawing the impermissible inference that defendant

has a propensity to use knives or is a violent person, evidence of the Nonceba stabbing

does not show intent, absence of mistake, or any other relevant Rule 404(b) purpose. The

evidence of the Nonceba stabbing “came in for one reason and one reason only: to

demonstrate [defendant’s] propensity to act in a particular manner, i.e., to be a very

violent man, whose violence made the [commission of the charged crime] more likely.”

Moore, 375 F.3d at 264.

       In addition to not being probative of a relevant and permissible Rule 404(b)

purpose, the evidence is highly prejudicial. That both acts involved the same weapon

invites the impermissible propensity inference more strongly than if the defendant had

used different weapons. Furthermore, Nonceba’s rebuttal testimony went well-beyond the

fact of the prior stabbing. The testimony that the prior stabbing happened seemingly

unprovoked and while Nonceba was in bed portrays defendant as savagely violent and

premeditative. Undue prejudice is compounded by the lack of a limiting instruction and

the government’s comment regarding the evidence during closing argument.


                                             3
       The evidence was admitted in error. And it is not “highly probable” that the error

did not contribute to the judgment. Id. at 265. As such, the error in admitting evidence of

the prior stabbing affected defendant’s substantial rights.

       For the foregoing, the admission of the evidence constituted plain error.

Consequently, I respectfully dissent. I would reverse the judgment of conviction and

remand for a new trial.




                                              4